Appeal by the defendant from a judgment of the Supreme Court, Queens County (Friedmann, J.), rendered January 16, 1986, convicting her of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The criterion for reviewing the sufficiency of evidence in a criminal case is whether, after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt (see, e.g., People v Mauceri, 118 AD2d 735). In this case, the evidence adduced at the trial demonstrated that the defendant sold drugs to an undercover officer in that she was observed passing to another person an envelope, later established to be filled with a quantity of cocaine and prerecorded "buy money” was found on her person at the time of her arrest. Moreover, upon the exercise of our factual review power we are satisfied that the evidence was of sufficient quality and quantity to establish the defendant’s guilt beyond a reasonable doubt (see, CPL 470.15 [5]).
The defendant’s contention that her sentence was excessive is without merit. Bracken, J. P., Weinstein, Spatt and Harwood, JJ., concur.